Bernstein-Burkley, P.C.
Keri P. Ebeck, Esquire
Bar No. 262092017
707 Grant Street, Suite 2200, Gulf Tower
Pittsburgh, PA 15219
(412) 456-8112

          ATTORNEY FOR CREDITOR: REGIONAL ACCEPTANCE CORPORATION

                       IN THE BANKRUPTCY COURT FOR THE
                        DISTRICT OF NEW JERSEY (CAMDEN)
                       HONORABLE JERROLD N. POSLUSNY JR.

In re:                               : Case No. 18-34018-JNP
                                     :
ANTHONY R BROOKS, JR.                :
SHERIE N BROOKS                      :
       Debtors,                      :
                                     : Chapter 13
                                     :
                                     : Hearing Date: April 23, 2019
____________________________________ :

                    NOTICE OF MOTION FOR RELIEF FROM STAY
                FOR FAILURE TO MAKE PAYMENTS OUTSIDE OF PLAN

To:
         Anthony R Brooks, Jr. &                  Brad J. Sadek
         Sherie N Brooks                          Sadek and Cooper
         712 Sherwood Drive                       1315 Walnut Street
         Williamstown, NJ 08094                   Suite 502
                                                  Philadelphia, PA 19107
         Isabel C. Balboa                         Office of the United States Trustee
         Standing Chapter 13 Trustee              One Newark Center
         Cherry Tree Corporate Center             Suite 2100
         535 Route 38 – Suite 580                 Newark, NJ 07102
         Cherry Hill, NJ 08002



         PLEASE TAKE NOTICE that Regional Acceptance Corporation, will make a motion

on the 23rd day of April, 2019 at 10:00 a.m. or as soon thereafter as counsel may be heard before

the Honorable Jerrold M. Poslusny, Jr. sitting at Mitchell H. Cohen U.S. Courthouse, 400 Cooper

Street, 4th Floor, Camden, NJ 08101, Courtroom 4C for an order granting relief from the
automatic stay due to debtors’ failure to make regular installment payments outside the Plan as

more particularly set forth in the Certification submitted herewith. Costs and counsel fees will

also be requested. The property involved is a 2014 Chrysler 300 Sedan 4D AWD 3.6L V6, VIN#

2C3CCARG6EH143245.

          TAKE FURTHER NOTICE that if you contest this motion, you must appear in Court

on the date noted above AND you are further required to file with the Court and serve on the

undersigned a written response no later than seven (7) days prior to the hearing date set forth

herein.




                                                     BERNSTEIN-BURKLEY, P.C.


                                                     /s/ Keri P. Ebeck_______
                                                     Keri P. Ebeck, Esquire (NJ ID No. 262092017)
                                                     Attorney for Regional Acceptance
                                                     Corporation
                                                     Bernstein-Burkley, P.C.
                                                     707 Grant Street, Suite 2200
                                                     Gulf Tower
                                                     Pittsburgh, PA 15219
                                                     Kebeck@bernsteinlaw.com
                                                     (412) 456-8112
